UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Global Small Cap Growth Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 35 Summary of Management Fee Evaluation by Independent Fee Consultant 39 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks of smaller companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 15.63% 26.69% 2.65% 3.11% 6.97% Class B 15.16% 25.67% 1.83% 2.31% 6.14% Class C 15.22% 25.75% 1.87% 2.34% 6.17% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 8.98% 19.41% 0.64% 1.90% 6.34% Class B (max 4.00% CDSC) 11.16% 22.67% 1.19% 2.14% 6.14% Class C (max 1.00% CDSC) 14.22% 25.75% 1.87% 2.34% 6.17% No Sales Charges Life of Institutional Class* Class S 15.85% 27.14% 2.95% 3.42% 7.29% N/A Institutional Class 15.90% 27.32% N/A N/A N/A 8.81% S&P® Developed SmallCap Index+ 20.69% 25.15% 4.26% 4.20% 9.44% 8.37% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Institutional Class shares commenced operations on August 26, 2008. Index returns began on August 31, 2008. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 22.42% 2.57% 2.58% 7.48% Class B 21.42% 1.76% 1.78% 6.66% Class C 21.49% 1.80% 1.81% 6.68% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 15.38% 0.57% 1.37% 6.85% Class B (max 4.00% CDSC) 18.42% 1.12% 1.61% 6.66% Class C (max 1.00% CDSC) 21.49% 1.80% 1.81% 6.68% No Sales Charges Life of Institutional Class* Class S 22.80% 2.87% 2.88% 7.81% N/A Institutional Class 23.01% N/A N/A N/A 6.87% S&P® Developed SmallCap Index+ 24.33% 4.18% 3.93% 9.90% 6.96% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class shares commenced operations on August 26, 2008. Index returns began on August 31, 2008. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.63%, 2.51%, 2.40%, 1.30% and 1.13% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Global Small Cap Growth Fund — Class A [] S&P Developed SmallCap Index+ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The S&P Developed SmallCap Index is an unmanaged index of small-capitalization stocks within 26 countries around the globe. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ $ — $ $ $ Lipper Rankings — Global Small/Mid-Cap Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 17 of 66 26 3-Year 44 of 58 75 5-Year 36 of 46 77 10-Year 24 of 28 83 Class B 1-Year 23 of 66 35 3-Year 48 of 58 82 5-Year 38 of 46 81 10-Year 26 of 28 90 Class C 1-Year 22 of 66 33 3-Year 47 of 58 80 5-Year 37 of 46 79 10-Year 25 of 28 87 Class S 1-Year 16 of 66 24 3-Year 40 of 58 68 5-Year 33 of 46 71 10-Year 19 of 28 66 Institutional Class 1-Year 15 of 66 23 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B shares limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Global Small Cap Growth Fund 1.59% 2.42% 2.35% 1.25% 1.11% For more information, please refer to the Fund's prospectus. Portfolio Summary Geographical Diversification (As a % of Investment Portfolio excluding Securities Lending Collateral and Cash Equivalents) 4/30/11 10/31/10 United States 42% 39% Europe (excluding United Kingdom) 22% 23% Pacific Basin 13% 15% United Kingdom 8% 9% Japan 8% 7% Australia 2% 2% Canada 2% 2% Other 3% 3% 100% 100% Sector Diversification (As a % of Common Stocks and Warrants) 4/30/11 10/31/10 Industrials 22% 21% Consumer Discretionary 17% 18% Health Care 16% 15% Information Technology 15% 14% Financials 11% 13% Energy 9% 8% Materials 5% 6% Consumer Staples 5% 5% 100% 100% Geographical and sector diversification are subject to change. Ten Largest Equity Holdings at April 30, 2011 (16.1% of Net Assets) Country Percent 1. Fresenius Medical Care AG & Co. KGaA Manufacturer that distributes equipment and products for dialysis patients Germany 3.3% 2. Universal Entertainment Corp. Manufactures and sells pachinko, pachinko slot machines and amusement equipment Japan 1.7% 3. Questcor Pharmaceuticals, Inc. A specialty pharmaceutical company focusing on the treatment of central nervous system diseases United States 1.7% 4. Deckers Outdoor Corp. Designs and markets function-oriented footwear and apparel United States 1.5% 5. Diamond Foods, Inc. Branded food company United States 1.4% 6. EVA Precision Industrial Holdings Ltd. Designs and fabricates metal stamping molds, manufactures metal stamping components and provides assembly services Hong Kong 1.4% 7. Lynas Corp., Ltd. Explores and mines for rare earth minerals such as cerium and neodymium Australia 1.3% 8. Digital Garage, Inc. A Web solution provider and a business incubator Japan 1.3% 9. SBM Offshore NV Provides a variety of services to the oil and gas industries Netherlands 1.3% 10. Ashmore Group PLC An emerging-markets investment manager United Kingdom 1.2% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of April 30, 2011 (Unaudited) Shares Value ($) Common Stocks 98.4% Australia 2.0% Austal Ltd. Lynas Corp., Ltd.* (a) (Cost $4,017,309) Austria 0.9% Andritz AG (Cost $3,905,167) Bermuda 0.7% Lazard Ltd. "A" (Cost $2,121,037) Brazil 1.0% Fleury SA (Cost $4,019,524) Canada 1.6% SunOpta, Inc.* Thompson Creek Metals Co., Inc.* (Cost $9,263,392) Channel Islands 1.3% Charter International PLC Randgold Resources Ltd. (ADR)* (b) (Cost $5,374,040) China 2.0% Charm Communications, Inc. (ADR)* (a) Minth Group Ltd. VanceInfo Technologies, Inc. (ADR)* (Cost $3,558,472) Cyprus 0.5% ProSafe SE (c) (Cost $2,359,210) France 1.8% Flamel Technologies SA (ADR)* JC Decaux SA* Meetic (Cost $11,663,558) Germany 6.0% Fresenius Medical Care AG & Co. KGaA (a) M.A.X. Automation AG (a) Rational AG* (a) United Internet AG (Registered) (Cost $7,348,485) Gibraltar 0.3% Bwin.Party Digital Entertainment PLC* (Cost $2,702,533) Hong Kong 5.0% Dah Sing Banking Group Ltd. EVA Precision Industrial Holdings Ltd. (d) K Wah International Holdings Ltd. (a) Kingboard Chemical Holdings Ltd. REXLot Holdings Ltd. (a) (d) Shui On Construction & Materials Ltd. (Cost $16,502,384) India 0.2% Magma Fincorp Ltd. (Cost $1,280,333) Ireland 3.2% C&C Group PLC (e) C&C Group PLC (e) Paddy Power PLC Ryanair Holdings PLC (Cost $8,353,504) Italy 0.6% Prysmian SpA (Cost $2,543,511) Japan 7.7% Digital Garage, Inc.* (a) Hajime Construction Co., Ltd. Internet Initiative Japan, Inc. JFE Shoji Holdings, Inc. MISUMI Group, Inc. Nippon Seiki Co., Ltd. Star Micronics Co., Ltd. Sumikin Bussan Corp. Universal Entertainment Corp.* (Cost $27,337,300) Korea 1.4% Daegu Bank S&T Dynamics Co., Ltd. (Cost $6,172,193) Luxembourg 0.5% L'Occitane International SA* (Cost $2,113,951) Netherlands 4.1% Brunel International NV Chicago Bridge & Iron Co. NV (f) Koninklijke Vopak NV (a) SBM Offshore NV* (Cost $8,336,094) Philippines 0.3% Cebu Air, Inc. (Cost $2,512,711) Singapore 2.6% Amtek Engineering Ltd.* UOB-Kay Hian Holdings Ltd. Venture Corp., Ltd. (Cost $10,313,137) South Africa 0.4% Northam Platinum Ltd. (a) (Cost $2,263,482) Spain 1.4% Prosegur, Compania de Seguridad SA (Registered) Tecnicas Reunidas SA Telvent GIT SA* (g) (Cost $6,756,561) Switzerland 1.1% Partners Group Holding AG (Cost $1,659,376) Taiwan 0.9% E Ink Holdings, Inc.* (Cost $4,723,646) Thailand 0.5% Kiatnakin Bank PCL (Foreign Registered) (Cost $1,986,699) United Arab Emirates 0.9% Lamprell PLC (Cost $2,248,582) United Kingdom 8.2% Aegis Group PLC ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Domino's Pizza UK & IRL PLC ICAP PLC John Wood Group PLC Rotork PLC Serco Group PLC (Cost $22,645,396) United States 41.3% Accuray, Inc.* (a) Advance Auto Parts, Inc. Aecom Technology Corp.* Aeropostale, Inc.* (a) Affiliated Managers Group, Inc.* Altra Holdings, Inc.* BE Aerospace, Inc.* BorgWarner, Inc.* (a) Cameron International Corp.* Cardtronics, Inc.* Centene Corp.* Central European Distribution Corp.* (a) (h) Cliffs Natural Resources, Inc. Cloud Peak Energy, Inc.* Cognex Corp. Complete Production Services, Inc.* CONMED Corp.* Deckers Outdoor Corp.* Diamond Foods, Inc. (a) Dresser-Rand Group, Inc.* (a) FSI International, Inc.* (a) Green Mountain Coffee Roasters, Inc.* (a) Guess?, Inc. Harris Corp. hhgregg, Inc.* (a) Huntington Bancshares, Inc. Itron, Inc.* Jarden Corp. Jefferies Group, Inc. (a) Joy Global, Inc. Kinetic Concepts, Inc.* Lam Research Corp.* Life Technologies Corp.* Metabolix, Inc.* (a) NIC, Inc. (a) Northern Oil & Gas, Inc.* (a) NxStage Medical, Inc.* Onyx Pharmaceuticals, Inc.* Pacira Pharmaceuticals, Inc.* Prosperity Bancshares, Inc. (a) Questcor Pharmaceuticals, Inc.* (a) Rovi Corp.* Schweitzer-Mauduit International, Inc. Stericycle, Inc.* (a) STR Holdings, Inc.* (a) SXC Health Solutions Corp.* Sycamore Networks, Inc. Thoratec Corp.* (a) TiVo, Inc.* (a) Ultra Petroleum Corp.* Urban Outfitters, Inc.* (a) VIVUS, Inc.* (a) Waddell & Reed Financial, Inc. "A" Zions Bancorp. (a) (Cost $138,529,326) Total Common Stocks (Cost $322,610,913) Warrants 0.0% Hong Kong Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012* (Cost $0) Securities Lending Collateral 11.8% Daily Assets Fund Institutional, 0.18% (i) (j) (Cost $61,829,983) Cash Equivalents 1.2% Central Cash Management Fund, 0.14% (i) (Cost $6,327,213) % of Net Assets Value ($) Total Investment Portfolio (Cost $390,768,109)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $394,529,481. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $188,762,831. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $209,943,798 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $21,180,967. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2011 amounted to $60,669,015, which is 11.6% of net assets. (b) Security is listed in country of domicile. Significant business activities of company are in Africa. (c) Security is listed in country of domicile. Significant business activities of company are in Norway. (d) Security is listed in country of domicile. Significant business activities of company are in China. (e) Securities with the same description are the same corporate entity but trade on different stock exchanges. (f) Listed on the New York Stock Exchange. (g) Listed on the NASDAQ Stock Market, Inc. (h) Security is listed in country of domicile. Significant business activities of company are in Poland. (i) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (j) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Warrants Australia $
